Citation Nr: 1205752	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  03-15 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected residuals of a right knee injury on the basis of lateral instability or recurrent subluxation.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active service from April 1968 to April 1970. 

The case originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the RO in Hartford, Connecticut. 

A hearing was held before a Decision Review Office (DRO) in December 2003 and a video conference hearing was held before the undersigned Veterans Law Judge in July 2006.  Transcripts of these hearings are associated with the claims file.  

In an October 2006 decision, the Board denied the Veteran's claim for a rating in excess of 10 percent for the service-connected residuals of a right knee contusion manifested by lateral instability or recurrent subluxation, but assignment of a separate 10 percent rating for the right knee disability manifested by degenerative changes of the right knee on the basis of limitation of motion. 

The Veteran appealed from the decision of the Board to the United States Court of Appeals for Veterans Claims (Court).  In a September 2007 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacating only that portion of the October 2006 decision that denied a rating in excess of 10 percent for the service-connected residuals of a right knee contusion on the basis of lateral instability or recurrent subluxation and remanded that matter to the Board for further development.  This action was based on assertions by the Veteran that he had been granted Social Security disability benefits, in part, as the result of his service-connected right knee disability.  

In June 2008, the Board then remanded the matter in order to obtain any Social Security disability records as required by the Joint Motion. 

In March 2009, the Board denied an increased rating for the service-connected residuals of a right knee contusion based on lateral instability or recurrent subluxation.

The Veteran and his attorney again appealed from the March 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision of April 2011, the Court vacated only that portion of the Board's decision that denied an increased rating for the service-connected residuals of a right knee contusion on the basis of lateral instability or recurrent subluxation and remanded the matter for readjudication.  The remainder of the Board decision was affirmed.  A copy of the Court's Memorandum Decision in this matter has been placed in the claims file. 


FINDING OF FACT

The service-connected residuals of the right knee injury is not shown to be productive of a disability picture manifested by recurrent subluxation or lateral instability;  his credible lay assertions such as having feelings of instability, giving way, weakness and buckling are not competent evidence sufficient to establish that he is suffering from more than slight recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for the assignment of a separate evaluation in excess of 10 percent for the service-connected residuals of the right knee injury on the basis of lateral instability or recurrent subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71 including Diagnostic Code (Code) 5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

In April and September 2002 letters, the RO provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the law and regulations outlined hereinabove. 

In this regard, the letter informed him of the evidence and information necessary to substantiate his claims the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  A subsequent letter in March 2006 also provided notice regarding disability ratings and effective dates of awards. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).

The Veteran also has been afforded DRO and videoconference hearings in order to provide testimony regarding his claim for increase.  Transcripts of these hearings are associated with the claims file.  

The record contains his service treatment records and Social Security records, and VA has obtained all other pertinent/identified records that could be obtained.  The Veteran was given VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In November 2008, the Veteran stated that he had no additional evidence or information to submit.  Neither the Veteran nor his attorney has indicated that there are any available additional pertinent records to support his claim. 


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2011). 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Analysis

Service connection for a right knee disability was initially granted in an August 1970 rating decision based on service treatment records that showed he had complaints of giving way, tenderness and crepitation.  

At an August 1970 VA examination, the Veteran complained of having right knee pain and discomfort; no definite instability was found on examination.

A July 1982 hospital record indicated the Veteran had reported injuring his knee while playing basketball at Fort Drum and being unable to walk on his right leg since then.  He was diagnosed as having a ruptured patella tendon of the right knee.  He underwent surgery to shave changes due to chondromalacia and repair the quadriceps tendon.  

A November 2001 VA treatment record noted that the Veteran complained of having right knee pain.  He reported having some cartilage removed from the right knee after it was injured during National Guard duty around 1985.  His knee was shown to have no effusion, but some instability was noted.  The X-ray studies of the right knee revealed no evidence of acute osseous abnormality, but there was calcification at the insertion of the quadriceps and patellar ligaments.  

The March 2002 VA X-ray studies showed findings of possible posttraumatic/postsurgical deformity of the patella.  No other abnormality was found.

At an April 2002 VA examination, the Veteran primarily complained of having right knee pain with climbing stairs, an inability to put full pressure on the right knee, and an inability to walk effectively.  He reported having recent physical therapy for the knee and taking anti-inflammatory medication for pain.  The Veteran did no use crutches, braces or a cane for his knee.  

On examination, the Veteran's right knee was noted to be slightly larger than the left knee.  The knee was not tender or warm to the touch, but did have crepitation on palpation.  There was no clinical evidence of knee instability; the collateral and cruciate ligaments were mostly intact.  The anterior drawer sign, McMurray's test, and Lachman's tests were negative.    

The Veteran was noted to get on and off the examination table without difficult and to ambulate approximately 25 yards without any problems.  However, he was unable to squat effectively.  

Significantly, the assessment was that of chondromalacia patellae, mild degenerative changes of the right knee and patellofemoral arthritis of the right knee.    

A January 2003 Social Security examination noted that the Veteran's primary complaint was that of right knee pain and a feeling of instability.  He had intermittent feelings that his right knee would "let go" or that he had partial subluxation.  He did not use any ambulatory devices, but did report feelings of knee instability and achiness that flared up occasionally to include after climbing stairs or doing more than the usual amount of walking, standing or activity.  The joint was noted to be stable, and no active effusion was found.  The physician commented that there was clinical evidence of slight hypermobility of the patella, which might lend credence to partial or intermittent subluxation of the patella with instability.  

In December 2003, the Veteran testified that he had right knee pain in the morning and late afternoon and during cold, rainy weather.  His knee also cracked and made a lot of noise as in popping sounds.  He stated that his knee frequently gave out and that, if he led with his right leg going down stairs, his knee would buckle.  As a result, he had gotten into the habit of not leading with his right leg.  

When asked for more detail, the Veteran added that the last time he had this problem with his knee was approximately 2 years earlier before he entered the Rocky Hill Home and Hospital, but it had only happened a couple of times since he had been in the program.  The therapy provided in the program was not helpful as it did not stop the popping and pain.  He did not use a cane or knee brace.  He could not squat because his knee would keep going down and he would be unable to get back up.  

The Veteran testified that he walked with a limp and could stand for a limited period of time.  He could stand for 30 to 45 minutes while shifting his weight from one leg to the other, but weight bearing solely on the right leg was limited to 15 to 20 minutes.  Regarding sitting, he had to stretch out his right leg periodically to keep the knee from becoming stiff.  

At a June 2004 VA examination, the Veteran's medical history was reviewed.  He reported having a progressive deterioration of the right knee, and his current complaints involved limitation of right knee function.  He could only walk about 1 1/2 blocks before developing significant right knee pain that required rest and was unable to run.  He complained of having right knee weakness, low endurance and a feeling of instability.  There was also swelling and pain that worsened with cold weather.  

The VA examiner noted that recent X-ray studies of the right knee showed multiple ossific densities in the right patellar ligament and calcification at the insertion of the quadriceps and patella ligaments.  

On examination, the Veteran was noted to walk with a bit of a limp.  There was mild to moderate knee swelling with the right being worse than the left.  The was tenderness along the joint line in the medial and lateral joints.  Discomfort was also noted with patellar compression.  Seated, the Veteran was asked to do repetitive flexion and extension exercises that he did with low endurance and with a feeling of weakness and tiredness as the repetitions increased.  

The assessment indicated that degenerative changes and calcification lowered the right knee endurance after prolonged use.  Fatigue appeared to be a major role in limiting the Veteran's function.

A June 2004 VA treatment record indicated the Veteran reported having an inability to walk due to his right knee pain; however, it was clear that he could ambulate without major difficulties.  

A February 2005 VA treatment record indicated that the Veteran continued to report a continued progressive worsening of his right knee pain that was aggravated by stairs.  On examination, there was no obvious deformity.  Mild crepitus and slight joint line tenderness were noted, but there was no evidence of effusion or laxity.  

The physician's impression was that there was no evidence of internal derangement or instability of the right knee.  His pain was noted to be likely secondary to osteoarthritis.  

In July 2006, the Veteran testified that he experienced popping, cracking and stiffness.  He noted that the right knee gave out going down stairs, with standing on his right leg too long and with taking a wrong step.  With walking, he could not bend his knee or step heel to toe.  He had to mainly step with his toe to maintain knee strength or it would pop out.  If he went down stairs not using the back of his foot then it would buckle.  He denied having any additional surgery since the knee injury in the National Guard.  

A March 2007 VA treatment record showed that a brace had been ordered for the Veteran due to degenerative joint disease and right knee pain.  

At a September 2008 QTC VA examination, the Veteran's medical history of the right knee was reviewed.  The Veteran continued to have weakness, stiffness, lack of endurance, fatigability and giving way sensations in his right knee joint.  There was also intermittent pain depending on the amount of exertion related to the right knee.

On examination, the Veteran walked with an antalgic gait that favored his right knee joint due to pain and stiffness.  He was noted to walk with a cane.  An examination of the feet did not reveal any signs of abnormal weight bearing or unusual shoe wear pattern.  He wore a wrap on his right knee joint for support and often wore a formal brace due to instability.  There was tenderness to palpation of the right anterior patella area, and a hard nodule was present on the superior aspect of the anterior right patella and was noted to be indicative of an area of callus formation following the fractured patella.  

There was also tenderness around the lateral collateral ligaments of the knee joint, but there was no sign of collateral or cruciate ligament instability.  The drawer and McMurray's, were within normal limits.  

The right knee joint was shown to have marked (3+) crepitus on extension.  The range of joint motion was additionally limited by pain, fatigue, weakness and lack of endurance with repetitive use, but the major functional impact was due to pain in the knee joint when he walked.  

The physician stated that, for the claimed condition of the right knee, the diagnosis was that of status post fracture of the right patella with scar and a residual reduced range of motion and pain with walking as well as a hard nodule on the anterior upper aspect of the right patella consistent with an area of callus formation following a fracture.  Mild degenerative joint disease of the right knee joint and patella with multiple small calcified loose bodies in the infrapatellar bursa was noted.  

The Veteran reported having significant functional impairment as a result of his service-connected right knee joint injury and pain even with sedentary activities, such as walking.  The X-ray studies revealed mild degenerative joint disease of the right knee/patella and multiple small calcified loose bodies in the infrapatellar bursa.  

On this record, the discussion at this time involves the rating of the service-connected right knee disability based on lateral instability or recurrent subluxation.  This aspect of the service-connected disability picture is rated as 10 percent disabling under Code 5257.  

Knee impairment manifested by recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Although the Veteran asserts that a rating in excess of 10 percent is warranted, the Board finds that a higher rating for the service-connected right knee disability picture on the basis of lateral instability or recurrent subluxation alone is not assignable in this case.  

Most importantly, the service-connected right knee disability was not found to have been manifested by any instability or subluxation of the knee joint at the time of the VA examination in April 2002 or September 2008.  In addition, a February 2005 VA record noted that there was no evidence of laxity or instability.  

In this regard, "some instability" was noted in a November 2001 VA treatment record, but the health care professional did not provide the precise degree of instability.  

Thus, to the extent that the other medical evidence does not identify that the service-connected right knee disability was manifested by any instability,  the Board finds that more than mild instability or recurrent subluxation is not demonstrated.  

The January 2003 Social Security examiner found slight hypermobility on the patella, but this did not equate with a finding of instability or recurrent subluxation of the right knee itself.  In fact, the examiner found the right knee joint to be stable.  

Thus, on this record, the service-connected right knee disability picture does not warrant a rating higher than 10 percent on the basis of instability or recurrent subluxation in this case.   

In determining the level of disability and whether there was a worsening of the service-connected lateral instability or recurrent subluxation to warrant a higher rating, the Board must also consider the lay evidence.

Throughout the appeal, the Veteran has consistently complained of right knee pain.  At different times, he also reported feelings of instability, an inability to put full pressure on his right knee, cracking and popping sounds, frequent giving way of the knee, buckling, weakness, low endurance, stiffness and fatigability.   

However, none of these symptoms is shown to be attributable attributed to lateral instability or recurrent subluxation of the right knee.  Based on the statements of medical professionals, the Veteran's symptoms are primarily attributed to the service-connected right knee degenerative changes and limitation of motion that is not currently the subject of this appeal.  

Specifically, the September 2008 examiner stated that the Veteran's knee pain, fatigue, weakness and lack of endurance limited his range of knee motion.  This medical opinion serves to establish that the Veteran's lay assertions about feelings of instability, giving way and buckling are not manifestations of "other impairment" of the knee that can be separately rated on the basis of recurrent subluxation or lateral instability of the joint itself.  

Moreover, a February 2005 VA record stated that the Veteran's right knee pain was due to arthritis and not associated with any instability or recurrent subluxation.  

The June 2004 VA examiner commented that the Veteran's impaired knee endurance was due to degenerative changes.  He added that fatigue had a major role in limiting the knee function and was not a factor in producing lateral instability or recurrent subluxation.

Thus, to the extent that Veteran asserts that he is unable to put full pressure or weight on his right knee, this is shown by the medical evidence to be due to pain that is caused by arthritis or the degenerative changes of the knee.  

The Veteran indicated at the September 2008 VA examination that he wore a knee brace or wrap on the right knee due to his knee instability, but the March 2007 VA treatment record noted that the brace was due to knee pain and degenerative joint disease.   

In light of this evidence, the Board finds that the Veteran's lay assertions, while credible, are not competent for the purpose of establishing the nature and extent of the service-connected disability picture in terms of lateral instability or recurrent subluxation so as to warrant the assignment of a higher rating under Diagnostic Code 5257.  

In addition, the Veteran's assertions of having right knee stiffness as well as popping and cracking sounds and crepitus are not competent evidence sufficient to establish that he is experiencing right knee lateral instability or recurrent subluxation as addressed by Diagnostic Code 5257.  

In January 2003, the Veteran reported that his right knee felt like it would give way, but this only occurred intermittently and during occasional flare ups.  He also reported having feelings of giving way or instability on other occasions, but he did not indicate that his knee actually gave way or buckled at these times.  

Since such statement does not state that there was actual instability or subluxation of the joint, it cannot support a finding that a higher rating is warranted.

The Veteran's statements describing his symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, he is not shown to have the requisite medical expertise to comment on the nature and extent of any recurrent subluxation or instability. 

On this record, an increase in the service-connected right knee disability is not shown to be related to lateral instability or recurrent subluxation.  Since the medical evidence itself does not show any findings of right knee lateral instability or recurrent subluxation, a rating in excess of 10 percent is not warranted.

The Board also finds that the evidence does not require consideration of a higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2011).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for the service-connected disability are rendered inadequate for rating purposes.  Id.; see also See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, both the symptoms and the level of impairment are adequately addressed by the standards established for rating recurrent subluxation and lateral instability of the right knee joint.  

As there is nothing unusual or exceptional with regard to the service-connected right knee disability manifested by recurrent subluxation or lateral instability, referral for extraschedular consideration is not required. 



ORDER

A rating in excess of 10 percent for the service-connected residuals of right knee injury manifested by lateral instability or recurrent subluxation is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


